In re Loyd, Alvin Scott; — Defendant(s); applying for supervisory and/or remedial writs; to the Court of Appeal, Third Circuit, No. KW98 0925; Parish of Vermilion, 15th Judicial District Court, Div. “B”, No. 97 CR32573.
Granted. Judgment of the court of appeal is reversed. Judgment of the trial court is reinstated. There is no abuse of discretion in the ruling of the trial judge.
TRAYLOR, J., would deny the application.
KNOLL, J., dissents from the grant for reasons assigned by the Third Circuit.
KIMBALL, J., not on panel.